DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 19, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0260456 A1) in view of Sirotkin et al. (US 2019/0342800A1).

Zhou et al. disclose methods and apparatus for providing beam switch latency using communications systems to NR with the following features: regarding claim 1, a method for wireless communication at a user terminal in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in a method for wireless communication at a user terminal in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non- terrestrial network (i.e. network 100 comprising of user terminals 120 establishing a communication link with a base station 110 that may be a satellite station, wherein the communication link/channel/beam may experience delay in establishing the link), determining, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network (i.e. the user terminal 120 determining a latency associated with the beam switching and processing of measurements command may be signaled via a media access control (MAC) control element (CE), wherein the latency indicated by the user terminal 
receiving a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. the user terminal 120 receives command signaled via a media access control (MAC) control element (CE) for a beam switch and CSI-RS transmission, and the user terminal 120 indicates, to the base station, communication parameters and the time when the user terminal 120 is capable of processing the set of measurement signals, wherein, the beam switch latency and the processing the set of measurement signals, associated with MAC-CE, is the delay time duration after which the user terminal 120 implements the beam switching and the processing CSI-RS for transmission), transmitting feedback based at least in part on the medium access control-control element command (i.e. the feedback information, transmitted by the user terminal 120 to the base station 110, contains information of latency indicating a minimum processing time needed to perform the beam switch and be able to process a subsequent transmission after the switch), and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of the delay (i.e. the user terminal 120 communicates with the base station 110 over the switched beam after the end of the delay time duration)”).  
delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal”.
Sirotkin et al. disclose methods of mobility management for next generation node with the following features: regarding claim 1, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (Fig. 18, illustrates example messages that may be exchanged in accordance with some embodiments, see teachings in [0061-0062, 0101 & 0208] summarized as “wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. UE 102 (fig. 1) after establishing a communication link with the gNB 105, at time t-1 the gNB 105 sends a MAC CE PTSI, and at time t-2 gNB 105 sends a PDCCH ordered RA preamble request, and in response, at time t-3, UE sends a requested RA preamble, the gNB 105 receives the RA preamble, and based on the received RA preamble, the gNB 105 can estimate the transmission delay time duration, and at time t-4 gNB 105 shall send MAC CE including PTI of previously transmitted MAC CE PTSI and the transmission delay T-TD, and after receiving the delay time duration from the gNB 105, the UE 102 determined, based on channel delay, the delay associated with MAC-CE, and the UE 102 adjusts its clock according to the following equation (2) so as to implements parameters after the estimated delay time period determined by the UE 102)”).

Regarding claim 19:
Zhou et al. disclose methods and apparatus for providing beam switch latency using communications systems to NR with the following features: regarding claim 19, a method for wireless communication at a satellite in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non-terrestrial network; transmitting a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal; receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command; and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element (Fig. 1, a block diagram conceptually illustrating an example telecommunications system, in which aspects of the present disclosure may be performed, see teachings in [0028, 0035 0071-0078, 0083-0084 & 0088-0090] summarized as “a method for wireless communication at a satellite in a non-terrestrial network, comprising: establishing a communication link over a channel having a channel delay in the non-terrestrial network (i.e. network 100 comprising of user terminals 120 establishing a communication link with a base station 110 that may be a satellite station, wherein the communication link/channel/beam may experience delay in establishing the link), transmitting a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. the user terminal 120 receives command signaled via a media access control (MAC) control element (CE) for a beam switch and CSI-RS transmission, and the user terminal 120 indicates, to the base station, communication parameters and the time when the user terminal 120 is capable of processing the set of measurement signals, wherein, the beam switch latency and the processing the set of measurement signals, associated with MAC-CE, is the delay time duration after which the user terminal 120 implements the beam switching and the processing CSI-RS for transmission), receiving feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. the feedback information, transmitted by the user terminal 120 to the base station 110, contains information of latency indicating a minimum processing time needed to perform the beam switch and be able to process a subsequent transmission after the switch), and communicating with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element (i.e. the user terminal 
Zhou et al. is short of teachings “wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal”.
Sirotkin et al. disclose methods of mobility management for next generation node with the following features: regarding claim 19, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (Fig. 18, illustrates example messages that may be exchanged in accordance with some embodiments, see teachings in [0061-0062, 0101 & 0208] summarized as “wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. UE 102 (fig. 1) after establishing a communication link with the gNB 105, at time t-1 the gNB 105 sends a MAC CE PTSI, and at time t-2 gNB 105 sends a PDCCH ordered RA preamble request, and in response, at time t-3, UE sends a requested RA preamble, the gNB 105 receives the RA preamble, and based on the received RA preamble, the gNB 105 can estimate the transmission delay time duration, and at time t-4 gNB 105 shall send MAC CE including PTI of previously transmitted MAC CE PTSI and the transmission delay T-TD, and after receiving the delay time duration from the gNB 105, the UE 102 determined, based on channel delay, the delay associated with MAC-CE, and the UE 102 adjusts its clock 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. by using the features as taught by Sirotkin et al. in order to provide a more effective and efficient system that is capable of implementing within the non-terrestrial network after the delay is a duration of time by the user terminal. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 27:
Zhou et al. disclose methods and apparatus for providing beam switch latency using communications systems to NR with the following features: regarding claim 27, an apparatus for wireless communication at a user terminal in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non- terrestrial network; Page 6 of 14Application. No. 16/562,289PATENTdetermine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network; receive a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal; transmit feedback based at least in part on the medium access control-control element command; and communicate with the non-terrestrial network over the channel an apparatus for wireless communication at a user terminal in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non- terrestrial network (i.e. network 100 comprising of user terminals 120, including a processor executing of software modules stored on the machine-readable storage media, establishing a communication link with a base station 110 that may be a satellite station, wherein the communication link/channel/beam may experience delay in establishing the link), determine, based at least in part on the channel delay, a delay associated with a medium access control-control element for communication in the non-terrestrial network (i.e. the user terminal 120 determining a latency associated with the beam switching and processing of measurements command may be signaled via a media access control (MAC) control element (CE), wherein the latency indicated by the user terminal 120 may indicate a minimum processing time needed by the user terminal 120 to perform the beam switch and be able to process a subsequent transmission), receive a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. the user terminal 120 receives command signaled via a transmit feedback based at least in part on the medium access control-control element command (i.e. the feedback information, transmitted by the user terminal 120 to the base station 110, contains information of latency indicating a minimum processing time needed to perform the beam switch and be able to process a subsequent transmission after the switch), and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of the delay (i.e. the user terminal 120 communicates with the base station 110 over the switched beam after the end of the delay time duration)”).  
Zhou et al. is short of teachings “wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal”.
Sirotkin et al. disclose methods of mobility management for next generation node with the following features: regarding claim 27, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (Fig. 18, illustrates example messages that may be exchanged in accordance with some embodiments, see teachings in [0061-0062, 0101 & 0208] summarized as wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. UE 102 (fig. 1) after establishing a communication link with the gNB 105, at time t-1 the gNB 105 sends a MAC CE PTSI, and at time t-2 gNB 105 sends a PDCCH ordered RA preamble request, and in response, at time t-3, UE sends a requested RA preamble, the gNB 105 receives the RA preamble, and based on the received RA preamble, the gNB 105 can estimate the transmission delay time duration, and at time t-4 gNB 105 shall send MAC CE including PTI of previously transmitted MAC CE PTSI and the transmission delay T-TD, and after receiving the delay time duration from the gNB 105, the UE 102 determined, based on channel delay, the delay associated with MAC-CE, and the UE 102 adjusts its clock according to the following equation (2) so as to implements parameters after the estimated delay time period determined by the UE 102)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. by using the features as taught by Sirotkin et al. in order to provide a more effective and efficient system that is capable of implementing within the non-terrestrial network after the delay is a duration of time by the user terminal. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
Zhou et al. disclose methods and apparatus for providing beam switch latency using communications systems to NR with the following features: regarding claim 29, an apparatus for wireless communication at a satellite in a non-terrestrial network, an apparatus for wireless communication at a satellite in a non-terrestrial network, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: establish a communication link over a channel having a channel delay in the non- terrestrial network (i.e. network 100 comprising of user terminals 120, including a processor executing of software modules stored on the machine-readable storage media, establishing a communication link with a base station 110 that may be a satellite station, wherein the communication link/channel/beam may experience delay in establishing the link), transmit a medium access control-control element command indicating a communication parameter, wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. the user terminal 120 receives command signaled via a media access control (MAC) control element (CE) for a beam switch and CSI-RS transmission, and the user terminal 120 indicates, to the base station, communication parameters and the time when the user terminal 120 is capable of processing the set of measurement signals, wherein, the beam switch latency and the processing the set of measurement signals, associated with MAC-CE, is the delay time duration after which the user terminal 120 implements the beam switching and the processing CSI-RS for transmission), receive feedback associated with a user terminal based at least in part on transmitting the medium access control-control element command (i.e. the feedback information, transmitted by the user terminal 120 to the base station 110, contains information of latency indicating a minimum processing time needed to perform the beam switch and be able to process a subsequent transmission after the switch), and communicate with the non-terrestrial network over the channel according to the communication parameter after an end of a delay associated with a medium access control- control element (i.e. the user terminal 120 communicates with the base station 110 over the switched beam after the end of the delay time duration)”).  
Zhou et al. is short of teachings “wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal”.
Sirotkin et al. disclose methods of mobility management for next generation node with the following features: regarding claim 29, wherein the delay is a duration of time wherein the delay is a duration of time before the communication parameter is implemented within the non-terrestrial network by the user terminal and by one or more entities in communication with the user terminal (i.e. UE 102 (fig. 1) after establishing a communication link with the gNB 105, at time t-1 the gNB 105 sends a MAC CE PTSI, and at time t-2 gNB 105 sends a PDCCH ordered RA preamble request, and in response, at time t-3, UE sends a requested RA preamble, the gNB 105 receives the RA preamble, and based on the received RA preamble, the gNB 105 can estimate the transmission delay time duration, and at time t-4 gNB 105 shall send MAC CE including PTI of previously transmitted MAC CE PTSI and the transmission delay T-TD, and after receiving the delay time duration from the gNB 105, the UE 102 determined, based on channel delay, the delay associated with MAC-CE, and the UE 102 adjusts its clock according to the following equation (2) so as to implements parameters after the estimated delay time period determined by the UE 102)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. by using the features as taught by Sirotkin et al. in order to provide a more effective and efficient system that is capable of implementing within the non-terrestrial network after the delay is a duration of time by the user terminal. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2-3, 5-8, 11-13, 15, 18, 22-23, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0260456 A1) in view of Sirotkin et al. (US 2019/0342800A1) as applied to claims 1 and 19 above, and further in view of Mahalingam et al. (US 2021/0029658 A1).

Zhou et al. and Sirotkin et al. disclose the claimed limitations as described in paragraph 6 above. Zhou et al. and Sirotkin et al. do not expressly disclose the following features: regarding claim 2, further comprising determining an indication of the channel delay that is based at least in part on one or more of a location of a satellite in the non-terrestrial network, a location of a beam of the satellite, or a location of the user terminal, wherein determining the delay associated with the medium access control-control element is based at least in part on determining the indication of the channel delay; regarding claim 3, further comprising receiving an indication of the delay associated with the medium access control-control element in a delay configuration, wherein determining the delay is based at least in part on receiving the indication of the delay; regarding claim 5, wherein receiving the indication of the delay in the delay configuration comprises receiving the indication of the delay on one or more of a per satellite of the non-terrestrial network basis, a per beam of the satellite basis, or a per cell of the non-terrestrial network basis; regarding claim 6, wherein determining the delay associated with the medium access control-control element comprises determining the delay before establishing the communication link; regarding claim 7, wherein determining the delay comprises determining the delay based at least in part on 
Mahalingam et al. disclose method systems and devices for addressing timing advance in non-terrestrial communication with the following features: regarding claim 2, further comprising determining an indication of the channel delay that is based at least in part on one or more of a location of a satellite in the non-terrestrial network, a location of a beam of the satellite, or a location of the user terminal, wherein determining the delay associated with the medium access control-control element is based at least in part on determining the indication of the channel delay (Fig. 4, diagram illustrating an example non-terrestrial network communications where the variation of the round trip time may be smaller than the maximum round-trip time according to one or more embodiments, see teachings in [0112-0118, 0156 & 0203-0205] summarized as “propagation delays in satellite links may be excessively high and the determination is depend on the orbital positions of the satellite, for example, a satellite link, the target for a user plane round trip time (RTT) may be as high as 600 ms for a geostationary (GEO) 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. with Uchino et al. by using the features as taught by Mahalingam et al. in order to provide a more effective and efficient system that is capable of determining an indication of the channel delay that is based on of a location of a satellite, receiving an indication of the delay and determining a timing advance based on the channel delay. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 9, 20, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0260456 A1) in view of Sirotkin et al. (US 2019/0342800A1) as applied to claims 1 and 19 above, and further in view of Uchino et al. (US 2016/0173188 A1).

Zhou et al. and Sirotkin et al. disclose the claimed limitations as described in paragraph 6 above. Zhou et al. and Sirotkin et al. do not expressly disclose the following features: regarding claim 9, wherein the delay associated with the medium access control-control element comprises a time offset associated with transmitting the feedback, wherein communicating after the end of the delay comprises communicating after an end of the time offset; regarding claim 20, wherein transmitting the indication of the delay comprises transmitting the indication of the delay in one or more of a broadcast configuration message, a group configuration message, or a dedicated configuration message; regarding claim 24, wherein the delay associated with the medium access control-control element comprises a time offset associated with receiving the feedback, wherein communicating after the end of the delay comprises communicating after an end of the time offset; regarding claim 30, wherein the instructions are further executable by the processor to cause the apparatus to: determine the delay associated with the medium access control-control element; and transmit an indication of the delay associated with the medium access control-control element, wherein communicating with the non-terrestrial network over the channel according to the communication parameter after the end of the delay is based at least in part on 7 transmitting the indication of the delay.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. with Sirotkin et al. by using the features as taught by Uchino et al. in order to provide a more effective and efficient system that is capable of transmitting the feedback time offset, and communicating after the end of the delay and transmitting the indication of the delay. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0260456 A1) in view of Sirotkin et al. (US 2019/0342800A1) and Mahalingam et al. (US 2021/0029658 A1) as applied to claims 1 and 19 above, and further in view of Azizi et al. (US 2019/0364492 A1).

Zhou et al., Sirotkin et al. and Mahalingam et al. disclose the claimed limitations as described in paragraphs 6-7 above. Zhou et al., Sirotkin et al. and Mahalingam et al. 
Azizi et al. disclose the following features: regarding claim 4, wherein receiving the indication of the delay in the delay configuration comprises receiving the indication of the delay in one or more of a broadcast configuration message, a group configuration message, or a dedicated configuration message (Fig. 20, shows an exemplary network scenario for a radio communication network in accordance with some aspects, see teachings in [0589 & 0994] summarized as “radio access network may broadcast the configuration information for each delay of channel instance in order to provide terminal devices with the information necessary to access each channel instance”); regarding claim 21, further comprising determining, based at least in part on the channel delay, the delay associated with the medium access control-control element for communication specific to the user terminal in the non-terrestrial network (Fig. 20, shows an exemplary network scenario for a radio communication network in accordance with some aspects, see teachings in [0589 & 0994] summarized as “radio access network may broadcast the configuration information for each delay of channel instance in order to provide terminal devices with the information necessary to access each channel instance”)
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0260456 A1) in view of Sirotkin et al. (US 2019/0342800A1) as applied to claim 1 above, and further in view of Xu et al. (US 2020/0313747 A1).

Zhou et al. and Sirotkin et al. disclose the claimed limitations as described in paragraph 6 above. Zhou et al. and Sirotkin et al. do not expressly disclose the following features: regarding claim 14, wherein determining the delay associated with the medium access control-control element comprises determining that the delay is greater than one or more of the channel delay, a slot duration, or an internal inter-layer delay.
Xu et al. disclose a beam Management for uplink transmission in a radio                         system with the following features: regarding claim 14, wherein determining the delay associated with the medium access control-control element comprises determining that the delay is greater than one or more of the channel delay, a slot duration, or an internal inter-layer delay (Fig. 1, a diagram of an example RAN architecture as per an aspect of an embodiment of the present disclosure, see teachings in [0224 & 0348] summarized 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhou et al. with Sirotkin et al. by using the features as taught by Xu et al. in order to provide a more effective and efficient system that is capable of determining the delay is greater than one or more of the channel delay. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 10, 16-17 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
11/16/2021              
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473